Mr. Justice Durum
delivered the opinion of the Court:
1. Preliminary to determining the merits of the appeal, we ■are called upon to briefly consider the motion made by the ap-pellee to dismiss the appeal. This motion is based upon the ground that the whole controversy was determined by the audi*124tor of the supreme court of the District upon a consent reference, made with no reservation whatever; and for the further reason that all the exceptions taken by the appellants to the finding of the auditor were too general in character.
We do not think the motion to dismiss is well founded on either ground. The exception to the report of the auditor in his finding that James A. Thorn, at the time of his death, was domiciled in the District of Columbia, is sufficient to bring before us the real question here in issue. Nor do we consider the contention that the decision of the auditor is final is well taken. When the petition of Sarah A. Thorn for-her appointment as administrator, and the answer thereto, came on for hearing, the court below referred the matter to the auditor to determine the domicil of the deceased. There is nothing which shows that this reference was made by consent. After that order was made, a petition was filed by these appellants objecting to the administration of the decedent’s estate in the District of Columbia; and that petition was, on motion of appellants, referred by the court to the auditor to be considered in connection with the reference already made. There is nothing in this to indicate that the appellants waived any right of appeal from the decision of the auditor. It appears that the auditor, in making his return with his report, and as part thereof, returned the evidence; that exceptions were filed to his report by the appellants, and that these exceptions were overruled and the report of the auditor confirmed by the court, after hearing from counsel for all parties. The reference to the auditor was not, in our opinion, such a consent reference as amounted to a submission of the controversy to arbitration. There was no complete abdication in favor of the auditor, as claimed by appellee. The appeal should be determined on its merits.
2. We have carefully considered the' report of the auditor and the evidence upon which the same is based. In the main, we think that the facts warrant his conclusion that the domicil of the decedent at the time of his death was in the District of Columbia. It appears that decedent was born in Washington, and continuously lived there until he arrived at the age of *125about twenty years; that in the fall of 1902 he obtained a situation as clerk with a firm of stockbrokers in the city of New York, and remained with that and another firm until the fall •of 1904, when ill health compelled him to resign his position. During that period he boarded at the home of his brother, Charles E. Thorn, at the latter’s home in Westfield, New Jersey. While there he was registered as a voter and voted in Westfield, and indicated in such ways as a single man would an intention to make Westfield his home, — at least for the time being. Had he died while employed in New York and residing •in Westfield, we would have no doubt that' his domicil was in the latter place, and that there his estate should be administered. During this period he was an unmarried man, and was neither a freeholder nor householder, but a boarder at the home of his brother, and in a position to change his residence at any time and without any special inconvenience to himself.
Upon giving up his employment in New York city he returned to Washington, where he remained some weeks, when he went to Arizona and remained there until the following spring. His health, meanwhile, had not improved, and after returning to Washington he was advised by his physician to go to Saranac, New York. His mother went there intending to obtain a cottage and to stay with him. During her absence on this errand his health became such that he was moved to a hospital in Washington, where he died on June 16, 1905.
While in Arizona he wrote many letters to his mother and to his friends in the East. These letters indicate that at first he felt that his condition was improving, but not for long. He was homesick all of the time, and his letters expressed a desire to return to Washington. In one letter he wrote: “Homesickness is a mighty bad thing to have, but I will be back in a little while now, mother. * * * Shake hands with E street and everything around Washington for me.” In nearly every letter he asked: “How is everything at home ?” Finally, in February, his mother sent him a check so that he could come home.
Some letters which he wrote to his friends at and near West-field indicate a desire on his part to be present at some of the *126social events there transpiring, but there is nothing indicating an intention to return and make Westfield his home. Some of the witnesses testify that he expressed by letter and otherwise to them an intention, when he recovered his health, to continue in business in New York; but there is nothing which satisfies us that he had any intention of making Westfield his future home. From a perusal of all of the testimony, including the decedent’s letters, we can arrive at but one conclusion, and that is that he considered Washington his home, and it was to Washington that he longed to return. This, it seems to us, is almost conclusively shown in a letter written by him under date, of February 6, 1905, in which he says: “When I get back to Washington, think I will fight it out there; don’t reckon I will get beyond walking distance of the dinner bell again. It is only two months and then I can come home again. How is everything at home ? I sure would like to be there.”
We axe of the opinion that the evidence shows that he abandoned his residence in Westfield when he left there in November, 1904, and that he resumed the domicil of his origin.
It would serve no good purpose to review at greater length the facts, nor need authorities be cited to sustain our conclusion. When the facts are determined in a ease of this character, there is no difficulty in applying the correct rule of law thereto.
Finding no error in the decree appealed from, it follows that it must be affirmed with costs. And it is ordered.

Affirmed.